Citation Nr: 1429080	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-28 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.
 
2.  Entitlement to an evaluation in excess of 10 percent for service-connected right shoulder disability status, post right shoulder rotator cuff repair with recurrent anterior shoulder impingement syndrome/chronic strain, to include scar.


REPRESENTATION

Veteran represented by:	Shana Dunn, Attorney-at-Law


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1989 to October 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in January 2013 when it was remanded for additional development.


FINDINGS OF FACT

1.  A chronic left shoulder disability did not manifest in service; arthritis was not manifested during the first post-service year; and a left shoulder disability is not otherwise related to the Veteran's active duty service.  

2.  The Veteran is right handed; his service-connected right shoulder disability has been manifested by limitation of motion of the right arm to shoulder level; limitation of motion of the arm to midway between side and shoulder level, impairment of the humerus, clavicle or scapula, or ankylosis are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability are not met.  
38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  A 20 percent rating for the Veteran's service-connected right shoulder disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5201 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

      Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: 
(1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided VCAA notices to the Veteran in January 2010.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini, 18 Vet. App. at 120-121.  Therefore, the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

      Duty to Assist

VA has obtained the Veteran's service treatment records (STRs), post-service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in February 2010 and May 2013 (with an addendum opinion in August 2013) for his shoulder disabilities.  The Board finds these examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with regard to the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  All known and available treatment records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the issues addressed in the decision that follows and that no further action is necessary with respect to the issues adjudicated herein.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein, and under these circumstances, no further action is necessary to assist the claimant with this appeal with respect to the issues adjudicated below. 


Factual Background, Legal Criteria, and Analysis

The Board notes that is has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

	Service Connection - Left Shoulder 

With regard to the claim of entitlement to service connection for a left shoulder disability, applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to substantiate a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331  Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

The Veteran asserts that he injured his left shoulder in service while bench pressing during physical training and has continued to have problems with his left shoulder since service.  An October 1996 Report of Medical History notes that Veteran had a left shoulder strain, now-resolved, NCD (not currently disabling). [The Board notes that there is discrepancy whether the Report reads "now-resolved" or "non-resolved".  Either way, the clarification is irrelevant as the disability was rendered "NCD" or "not currently disabling".]  An August 1997 separation examination was normal, without complaints as to the left shoulder.  

Post-service treatment records are silent as to left shoulder complaints, treatment, or diagnosis.  On a May 2007 treatment record, a comparison of the left and right shoulders was undertaken to determine the degree of disability in the right shoulder.  There were no deficiencies noted as to the left shoulder.  

The first reported claim of a left shoulder disability was the filing of the Veteran's December 2009 claim for benefits.  

In December 2012, the Veteran underwent treatment for bilateral shoulder pain, right worse than left.  No left shoulder pathology was identified. 

The Veteran was afforded a VA examination for his left shoulder disability in May 2013.  Osteoarthritis of the left shoulder and left shoulder strain were diagnosed.  Upon review of the Veteran's claims file, interview and examination of the Veteran, the examiner determined that the Veteran's left shoulder disability was not incurred in or caused by his service.  For rationale the examiner noted that although the Veteran reported that he injured his left shoulder at the same time he injured his right one, and that his left shoulder disability has been present since his service, the evidence of record is in variance with these reports.  Specifically, the examiner noted that although the Veteran underwent treatment in service, it was for his right shoulder and no left shoulder complaints were noted.  Additionally, he noted that while the Veteran began seeing an orthopedist in 2007 for his right shoulder, there were no reports of left shoulder problems.  

An addendum opinion was provided in August 2013 wherein the examiner noted that although there was notation of a left shoulder strain on October 1996 Report of Medical History, the Veteran's current osteoarthritis of the left shoulder is not related to the left shoulder strain.  The examiner notes that there is no recorded history of ongoing pain or continued injury, damage or malfunction.  The examiner reiterated his opinion that the Veteran's current left shoulder disability was less likely than not incurred in or caused by service.  

In February 2014, the Veteran was again treated for bilateral shoulder pain.  The Veteran reported a lot of pain in his left shoulder.  He reported that while performing his lifting regimen in service, he felt significant pain in both shoulders and that since then both shoulders have never been the same.  He reports that his left shoulder feels exactly like the right shoulder.  The examiner noted that he believed the Veteran may have a labral tear, and that based on the evidence provided to him, he opined that the prevailing factor was the lifting incident that induced a SLAP lesion that is currently more symptomatic.  

The Board finds that the preponderance of the evidence is against the claim of service connection for a left shoulder disability.  While the Veteran reported that he has had a continuous left shoulder disability since service, his assertions are inconsistent with recorded evidence.  Specifically, there is no supporting evidence of a left shoulder disability for several years after service.  In other words, there is a lack of persuasive evidence of a continuity of left shoulder symptomatology after service to otherwise suggest a nexus to service.  Moreover, the post-service evidence does not include any mention of specific complaints or findings of left shoulder problems until December 2009 (nearly 12 years after separation from service) when the Veteran filed his claim.  Such a lengthy time interval between service and the Veteran's first recorded left shoulder complaints is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, while the record shows the Veteran received treatment for his right shoulder disability following separation from service, there is no such treatment for his left shoulder until 2012.  Accordingly, service connection for a left shoulder disability, on the basis that such disability became manifest in service, and persisted, is not warranted.  38 C.F.R. § 3.303(b).  

Additionally, there is no evidence of left shoulder arthritis until May 2013 examination, therefore, service connection for such on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

The Board further finds that the preponderance of the evidence is against a finding that the Veteran's left shoulder disability is otherwise related to his service.  The October 1996 Report of Medical History noted that although the Veteran had a left shoulder strain it was not currently disabling, and his separation examination was silent as to any left shoulder complaints.  Further evidence that the left shoulder strain resolved prior to separation from service includes the lack of complaint or treatment for nearly 12 years following separation.  See Maxson, supra.  The Board affords the May 2013 examination, with August 2013 addendum opinion, significant probative weight, such that the examiner reviewed the Veteran's claims file, interviewed and examined the Veteran, and provided a history of the Veteran's allegations.  The examiner specifically addressed the October 1996 Report of Medical History and found the left shoulder strain resolved and did not find an etiology between that strain and his current left shoulder disability.  As such, the examiner's opinion that the Veteran's current left shoulder disability was not incurred in or caused by his service is highly probative evidence.  This is in contrast to the February 2014 private opinion, where the claims file was not reviewed, and relying on the Veteran's subjective history, the examiner found that the lifting incident was a prevailing factor to the Veteran's current left shoulder disability, however, a clear rationale for this opinion was not provided, especially in light of the time between alleged onset and treatment.  Therefore, the Board affords the February 2014 private opinion little probative weight.  As such, the most probative medical evidence of record (the May 2013 examination and August 2013 opinion) is against finding a nexus between the Veteran's current left shoulder disability and his service.  As such, service connection must be denied.  

The Board has considered the Veteran's lay statements regarding the etiology of his left shoulder disability.  However, in the absence of credible evidence of continuity of symptoms or a medical nexus, the Veteran's own assertions that there is a nexus between his current left shoulder disability and his service are not competent evidence.  The determination of a medical etiology is rather a matter beyond the capability of lay observation, but is a complex medical question that requires specific medical knowledge/training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In this case, while the Veteran may sincerely believe his left shoulder disability is the result of his service, the medical evidence of record has found to the contrary.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection a left shoulder disability.  Accordingly, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

      Increased Rating- Right Shoulder 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

At the outset, the Board notes the Veteran is right-handed; consequently, his right shoulder disability is of the major (dominant) arm.  

The Veteran's service-connected right shoulder disability was originally rated under Diagnostic Code 5024, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Degenerative arthritis, or osteoarthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion is also rated under Diagnostic Code 5201.  Under this Code, limitation of the major arm motion is rated 20 percent for limitation of the motion at shoulder level.  A 30 percent rating is assigned for limitation of motion at the midway between the shoulder and the side.  A 40 percent rating requires limitation to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Other diagnostic codes for rating the shoulder disability do not apply as the pathology required, such as ankylosis or impairment of the humerus, clavicle or scapula, is not shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran underwent a VA examination for his right shoulder disability in February 2010.  On examination, the Veteran reported pain, weakness, stiffness, heat, instability, locking, lack of endurance, giving way, and fatigability.  He reported flare-ups consisting of increased pain of varying duration and frequency.  Flare-ups were reported with sleeping on stomach, pressure on the right arm, laying against right arm, or playing with his children.  He estimated that the impairment on his daily activities was approximately 50 percent.  There was no evidence of dislocations, recurrent subluxations, inflammatory arthritis, neoplasms, or anklyosis.  Range of motion studies revealed right shoulder flexion to 160 degrees; abduction to 150 degrees; external rotation to 80 degrees; and internal rotation to 58 degrees.  Pain, fatigue, weakness, and lack of endurance were reported with motion.  There was objective evidence of painful motion, tenderness, abnormal movement, and guarding of movement reported.  There was no additional loss is range of motion on repetitive testing; in fact the Veteran's range of motion improved on repetitive testing (flexion to 170, abduction to 154, external rotation to 82, and internal rotation to 70).  Pain and fatigue were noted following repetitive range of motion studies.  Chronic right shoulder strain and status post-right shoulder rotator cuff repair with recurrent anterior shoulder impingement syndrome were diagnosed.  

The examiner also noted that a 4 centimeter by 0.5 centimeter scar was present on the right deltoid pectoral, and there were lateral and posterior arthroscopic portal scars measuring 1 centimeter.  Around these scares, the skin was normal; there was no tenderness, no adherence to underlying tissue, no frequent loss of skin cover, and no ulceration or breakdown of skin.  It was noted the scar was not superficial, nor deep; and there was no induration or inflexibility of the skin in the area of the scar.  No inflammation, edema, or keloid formation was present; there was no discoloration of the skin, and there were not functional impairments caused by the scars.  

Private treatment records from December 2012 show the Veteran was treated for bilateral shoulder pain, right worse than left.  It was reported the Veteran complained of pain to the point he could hardly stand it.  

The Veteran underwent a second VA examination in May 2013.  Right shoulder strain and rotator cuff injury were reported.  It was noted the Veteran was right hand dominant.  The Veteran reported flare-ups of excruciating pain which was brief, occurring once a month, and prompted by inopportune positions.  Range of motion studies measured normal right shoulder flexion, without pain and right shoulder abduction to 155 degrees, without pain.  After repetitive testing, right shoulder flexion was normal, and right shoulder abduction improved to 165 degrees.  The examiner noted the Veteran did not have additional limitation of motion of the right shoulder upon repetitive testing; however, he did have function loss or impairment.  This loss/impairment included less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  Tenderness on palpation was denied.  There was no guarding of the shoulder noted.  Strength testing was normal and no ankylosis was noted.  There was no history of dislocations reported.  It was noted the Veteran had right rotator cuff repair surgery, and experienced residuals, including intermittent pain aggravated by his moving arms above shoulder level and with lifting.  It was noted the Veteran had a scar measuring less than 39 square centimeters.  Arthritis of the shoulder was noted.  

With regard to the Veteran's employment, the examiner noted that he was employed in IT programming, used a keyboard and pointing device daily.  It was noted that after 20 minutes or so the Veteran needed to stop working and move his arms and shoulders to different locations.  

An addendum opinion was received in August 2013 which noted that the Veteran's flare-ups were characterized by once a month periods of pain and fatigability.  The examiner noted that range of motion can be guessed only as possibly a 30-50 percent reduction due to pain for that duration.  The examiner underwent a mathematical equation to determine that the overall functional loss was 2 percent.  

The Veteran submitted a private medical treatment record which diagnosed right shoulder partially rotator cuff pathology with anterior-lateral impingement and possible labral tear.  

Based on the evidence above, the Board finds that the Veteran should be assigned a 20 percent rating under 38 C.F.R. § 4.71a, Code 5201 (for limitation of arm motion).  In considering the Veteran's complaints of pain experienced in his right shoulder, functional loss due to flare-ups, pain on movement, and weakness, the Board finds that a 20 percent rating is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  Specifically, in consideration of the DeLuca factors and the additional 30-50 percent reduction in range of motion during flare-ups which limits the Veteran's range of motion to shoulder level, a 20 percent rating, but no higher, is warranted.  A 30 percent rating under Code 5201 is not warranted, because even considering the DeLuca factors, the additional limitation of motion on repetitive motion does not limit the Veteran's arm motion to midway between his side and shoulder level.

The Board has considered whether the Veteran should receive a separate disability rating for his post-surgical scars.  However, as his scars are not deep, do not cover an area of at least 6 square inches (39 square centimeters), are not painful or unstable, and do not cause further disabling effects not already contemplated; a separate rating is not warranted.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801-7805. 

Based on the above, a 20 percent rating, but no higher, is warranted for the Veteran's service-connected right shoulder disability.  Assignment of a staged rating is also not applicable.  Fenderson, supra.

      Extraschedular Considerations

The Board finds that the evidentiary record presents no reason to refer the matter of an increased rating for a right shoulder disability for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the record shows that the Veteran is employed, and has been throughout the appeal, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Service connection for a left shoulder disability is denied.  

A 20 percent rating (but no higher) for service-connected right shoulder disability status, post right shoulder rotator cuff repair with recurrent anterior shoulder impingement syndrome/chronic strain, to include scar, is warranted.  To this extent, the appeal is granted, subject to regulations governing the payment of monetary awards.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


